  Case 3:14-cr-00451-B Document 533 Filed 04/27/21                     Page 1 of 6 PageID 2575



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

 UNITED STATES OF AMERICA,                          §
                                                    §
      Plaintiff,                                    §
                                                    §
 v.                                                 §     CRIMINAL NO. 3:14-CR-0451-B-3
                                                    §
 JUAQUAI GREGG,                                     §
                                                    §
      Defendant.                                    §

                           MEMORANDUM OPINION AND ORDER

        Before the Court is Defendant Juaquai Gregg’s Motion for Compassionate Release

(Doc. 529). For the reasons set forth below, the Court DENIES the motion WITHOUT

PREJUDICE.

                                                   I.

                                          BACKGROUND

        After Gregg pleaded guilty to conspiracy to commit kidnapping, the Court sentenced him to

168 months of imprisonment and three years of supervised release. Doc. 272, J., 1–3. Gregg, who is

now thirty-nine years old, is serving his sentence at Bastrop Federal Correctional Institution (FCI).

His scheduled release date is May 20, 2025.1 As of April 27, 2021, Bastrop FCI reports zero active

and 440 recovered cases of COVID-19 among its inmates.2 On March 23, 2021, Gregg filed the




        1
           The Court derives this information from the Bureau of Prisons (BOP)’s Inmate Locator, available
at https://www.bop.gov/inmateloc/ (last accessed April 27, 2021).
        2
          The Court accessed these statistics from the BOP’s COVID-19 webpage, available at
https://www.bop.gov/coronavirus/ (last accessed April 27, 2021).

                                                   -1-
  Case 3:14-cr-00451-B Document 533 Filed 04/27/21                    Page 2 of 6 PageID 2576



pending motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A). Doc. 529, Def.’s Mot.,

1. The Court reviews Gregg’s motion below.

                                                   II.

                                       LEGAL STANDARD

        A district court lacks inherent authority to modify a defendant’s sentence after it has been

imposed. See 18 U.S.C. § 3582(c). But under § 3582(c)(1)(A), as amended by the First Step Act of

2018, “[a] court, on a motion by the BOP or by the defendant after exhausting all BOP remedies,

may reduce or modify a term of imprisonment, probation, or supervised release after considering the

factors of 18 U.S.C. § 3553(a), if ‘extraordinary and compelling reasons warrant such a reduction.’”

United States v. Chambliss, 948 F.3d 691, 692–93 (5th Cir. 2020) (footnote omitted) (quoting

§ 3582(c)(1)(A)(i)).

                                                  III.

                                             ANALYSIS

A.      Gregg Has Not Demonstrated Proof of Exhaustion.

        Gregg’s request for compassionate release is denied because he has not proven that he

satisfied the exhaustion requirement. Section 3582(c)(1)(A) allows a defendant to bring a motion

for compassionate release “after the defendant has fully exhausted all administrative rights to appeal

a failure of the [BOP] to bring a motion on the defendant’s behalf or the lapse of 30 days from the

receipt of such a request by the warden of the defendant’s facility, whichever is earlier . . . .”

§ 3582(c)(1)(A).3


        3
          The Court clarified its interpretation of the thirty-day prong of the exhaustion requirement in
United States v. Ezukanma, 2020 WL 4569067, at *2–5 (N.D. Tex. Aug. 7, 2020). In sum, based on the plain

                                                  -2-
     Case 3:14-cr-00451-B Document 533 Filed 04/27/21                 Page 3 of 6 PageID 2577



         Gregg alleges that he “put in a request to the warden asking for a sentence

reduction/[c]ompassionate [r]elease but [he] was denied[.]” Doc. 529, Def.’s Mot., 1. However,

Gregg does not provide any proof of his request or the warden’s receipt of it. See generally id. Without

such evidence, Gregg has not proven that he complied with the exhaustion requirement, and the

Court thus DENIES his motion for compassionate release WITHOUT PREJUDICE. See, e.g.,

United States v. Broadus, 2020 WL 4784686, at *2 (N.D. Tex. Aug. 18, 2020) (denying

compassionate release where the defendant failed to “show proof of her exhaustion of administrative

remedies”).

B.       Gregg Has Not Demonstrated Extraordinary and Compelling Reasons for Release.

         Regardless of whether Gregg exhausted his administrative remedies, he has not shown

“extraordinary and compelling reasons” warranting compassionate release. See § 3582(c)(1)(A).

Section 3582 (c)(1)(A)(i) does not define the “extraordinary and compelling reasons” that may merit

compassionate release. See generally id. Rather, Congress “delegated that authority to the Sentencing

Commission” and directed it to “promulgate general policy statements regarding the sentencing

modification provisions in section 3582(c)(1)(A) that describe what should be considered

extraordinary and compelling reasons for sentence reduction, including the criteria to be applied and

a list of specific examples.” United States v. Shkambi, —F.3d—, 2021 WL 1291609, at *2 (5th Cir.

Apr. 7, 2021) (citations, quotation marks, and alterations omitted).

         Prior to the passage of the First Step Act, the Sentencing Commission issued a policy




text of § 3582(c)(1)(A), the Court concluded that to comply with the statute’s exhaustion requirement, a
defendant may show that thirty days have passed since the warden’s receipt of his compassionate-release
request—irrespective of a denial. See id. at *5.

                                                  -3-
  Case 3:14-cr-00451-B Document 533 Filed 04/27/21                      Page 4 of 6 PageID 2578



statement—U.S.S.G. § 1B1.13—that “sets forth three circumstances that are considered

‘extraordinary and compelling reasons.’” United States v. Muniz, 2020 WL 1540325, at *1 (S.D. Tex.

Mar. 30, 2020) (citing § 1B1.13(1)(A) & cmt. n.1). These include the defendant’s medical

condition, age, and family situation. See § 1B1.13(1)(A) & cmt. n.1.4 However, the Fifth Circuit

recently held that § 1B1.13 only applies to motions filed by “the Director of the [BOP]” and thus

does not “bind[] a district court addressing a prisoner’s own motion under § 3582.” Shkambi, 2021

WL 1291609, at *4 (citing § 1B1.13).

        While not binding, § 1B1.13 and its commentary nonetheless inform the Court’s analysis of

a prisoner’s motion as to what constitutes extraordinary and compelling reasons for compassionate

release. See United States v. Thompson, 984 F.3d 431, 433 (5th Cir. 2021) (“Although not dispositive,

the commentary to . . . § 1B1.13 informs [the court’s] analysis as to what reasons may be sufficiently

‘extraordinary and compelling’ to merit compassionate release.”); United States v. Rivas, 833 F. App’x

556, 558 (5th Cir. 2020) (per curium) (noting that U.S.S.G. § 1B1.13 is “not dispositive” but

“guid[ing]”); United States v. Contreras, 2021 WL 1536504, at *4 (E.D. Tex. Apr. 19, 2021) (finding

§ 1B1.13 informative in a district court’s consideration of an inmate’s motion in light of Shkambi’s

holding). Considering Gregg’s motion in light of § 1B1.13 and applying its discretion, the Court

concludes that Gregg has not provided “extraordinary and compelling reasons” for release. See

§ 3582(c)(1)(A).

        Gregg states that he previously tested positive for COVID-19 but concedes that he “ha[s] no



        4
         The policy statement also provides a catch-all provision for the existence of “an extraordinary and
compelling reason other than, or in combination with,” the three circumstances set forth above, “[a]s
determined by the Director of the [BOP.]” § 1B1.13(1)(A) cmt. n.1.

                                                    -4-
  Case 3:14-cr-00451-B Document 533 Filed 04/27/21                   Page 5 of 6 PageID 2579



health issues[.]” Doc. 529, Def.’s Mot., 1. Instead, he bases his request for compassionate release on

his purported rehabilitation. Gregg claims that has “been doing everything in [his] power to be a

better individual.” Id. For example, he claims that he has no incident reports and that his good

behavior has resulted in his placement in a low-security facility. Id. He also states he has “completed

several programs/classes” and “obtained a GED since being” incarcerated at Bastrop FCI. Id. And

finally, he claims to be “part of a program” for which his “job is to watch and monitor [inmates] that

are on suicide watch.” Id. However, Gregg’s purported rehabilitation cannot serve as an extraordinary

and compelling reason for his release.

       As discussed, “Congress never defined or provided examples of ‘extraordinary and compelling

reasons’ that might warrant a reduction.” Shkambi, 2021 WL 1291609, at *3. However, “[i]t

provided just one restriction: ‘Rehabilitation of the defendant alone shall not be considered an

extraordinary and compelling reason.’” Id. (quoting 28 U.S.C. § 994(t)). Thus, Gregg’s

rehabilitation—the sole basis for his request for compassionate release—cannot constitute an

extraordinary and compelling reason for his release, and the Court DENIES his motion WITHOUT

PREJUDICE.

                                                 IV.

                                          CONCLUSION

       Gregg’s request for compassionate release under § 3582(c)(1)(A) fails because he has not

proven exhaustion of his administrative remedies or demonstrated extraordinary and compelling

reasons for compassionate release. For these reasons, the Court DENIES Gregg’s motion (Doc. 529)

WITHOUT PREJUDICE.

       By denying Gregg’s motion without prejudice, the Court permits Gregg to file a subsequent

                                                 -5-
  Case 3:14-cr-00451-B Document 533 Filed 04/27/21                Page 6 of 6 PageID 2580



motion for compassionate release in the event he can both: (1) satisfy the exhaustion requirement

and (2) provide evidence supporting a finding of extraordinary and compelling reasons for release.

       Finally, the Court notes that before granting compassionate release under § 3582(c)(1)(A),

it must consider the sentencing factors of § 3553. § 3582(c)(1)(A). Because Gregg fails to prove

exhaustion of his administrative remedies and extraordinary and compelling reasons for release, the

Court need not conduct a § 3553 analysis today.



       SO ORDERED.

       SIGNED: April 27, 2021.




                                                      __________________________________
                                                      JANE J. BOYLE
                                                      UNITED STATES DISTRICT JUDGE




                                                -6-
